Name: Commission Regulation (EEC) No 1689/87 of 15 June 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/8 Official Journal of the European Communities 18 . 6 . 87 COMMISSION REGULATION (EEC) No 1689/87 of 15 June 1987 on the supply of various lots of skimmed-milk powder as food aid general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (5), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 773/87 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 387 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p . 1 . 0 OJ No L 29, 4. 2 . 1986, p . 3 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4 OJ No L 78 , 20. 3 . 1987, p. 1 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . I6) OJ No L 371 , 31 . 12. 1985, p . 1 . 18 . 6 . 87 Official Journal of the European Communities No L 158/9 ANNEX Notice of invitation to tender (') Description of the lot A 1986  Action No 455/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 WFP Somalia fob 70 tonnes Community market French Annex I B of Regulation (EEC) No 1354/83 25 kg 'ACTION No 455/87 / SOMALIA 0232602 / ACTION OF THE WORLD PROGRAMME / MOGADISHU' Before 10 August 1987 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (5) (6) (7) (8) No L 158/ 10 Official Journal of the European Communities 18 . 6 . 87 Description of the lot B 1986  Action No 456/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 WFP Somalia fob 30 tonnes Community market French Annex I B of Regulation (EEC) No 1354/83 25 kilograms 'ACTION No 456/87 / SOMALIA 0232602 / ACTION OF THE WORLD PROGRAMME / BERBERA' Before 10 August 1987 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 0 (*) 0 (8) 18 . 6. 87 Official Journal of the European Communities No L 158/11 Description of the lot C 1 . Programme : 1987  Action No 462/87 (a) legal basis (b) purpose Council Regulation (EEC) No 1420/87 Commission Decision of 10 March 1987 (87/203/EEC) 2. Recipient Euronaid 3 . Country of destination Lebanon 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 330 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms (10) 11 . Supplementary markings on the packaging 'ACTION No 462/87 / LEBANON / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70483 / BEIRUT 12. Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) (n) (12) No L 158/ 12 Official Journal of the European Communities 18 . 6. 87 Description of the lot D 1986  Action No 481 /87 Council Regulation (EEC) No 232/86 Commission Decision of 10 December 1986 Equador Equador (Guayaquil) . fob Equador Embbassy, 70, chaussÃ ©e de Charleroi, B- 1 060 Bruxelles  Tel : 537 91 30 200 tonnes Community market Belgian Annex I B of Regulation (EEC) No 1354/83 25 kilograms 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient (3) 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 'ACCIÃ N N ° 481 /87 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A ECUADOR / PARA DISTRIBUCIÃ N GRATUITA' Before 30 September 1987 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (*)(*) 18 . 6 . 87 Official Journal of the European Communities No L 158/13 Description of the lot E 1 . Programme : 1986  Action No 482/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Sudan 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Irish 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 482/87 / SUDAN 0266500 / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 12. Shipment period Before 31 August 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (5) (6) (7) (8) No L 158/ 14 Official Journal of the European Communities 18 . 6. 87 Description of the lot F 1986  Action No 483/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 WFP Yemen PDR fob 200 tonnes Community market United Kingdom Annex I B of Regulation (EEC) No 1354/83 25 kilograms 'ACTION No 483/87 / YEMEN PDR 0258001 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' Before 31 August 1987 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) Is) (*) (*) (*) 18 . 6 . 87 Official Journal of the European Communities No L 158/15 Description of the lot G 1 . Programme : 1986  Action No 486/87 . (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Benin 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 55 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 486/87 / BENIN 0209601 / ACTION DU PROGRAMME ALIMEN ­ TAIRE MONDIAL / COTONOU' 12. Shipment period Before 31 August 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 i4) (5) (6) O 0 No L 158/ 16 Official Journal of the European Communities 18 . 6 . 87 Description of the lot H 1986  Action No 489/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 WFP Malawi fob 22 tonnes Community market Danish Annex I B of Regulation (EEC) No 1354/83 25 kilograms 'ACTION No 489/87 / MALAWI 0242301 / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO MALAWI' Before 31 August 1987 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6. Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (5) (6) (7) (8) 18 . 6 . 87 Official Journal of the European Communities No L 158/17 Description of the lot I 1 . Programme : 1986  Action No 492/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 December 1986 2. Recipient Republic of Niger 3 . Country of destination Republic of Niger 4 . Stage and place of delivery Free-at-destination Niamey via Cotonou (Benin) or LomÃ © (Togo) 5 . Representative of the recipient ^) Olani (Office du lait du Niger), BP 404,  Niamey  Tel : 73 23 69 6. Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into stock after 1 October 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION N0 492/87 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE AU NIGER' 12. Shipment period Before 10 July 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 158/ 18 Official Journal of the European Communities 18 . 6. 87 Description of the lot K 1 . Programme : 1987  Action No 493/87 (a) legal basis (b) purpose Council Regulation (EEC) No 1420/87 Commission Decision of 10 March 1987 (87/203/EEC) 2. Recipient Euronaid 3 . Country of destination Pakistan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 80 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms (10) 11 . Supplementary markings on the packaging 'ACTION No 493/87 / PAKISTAN / FOR FREE DISTRIBUTION / WVB / 75314 / KARACHI' 12. Shipment period Before 10 July 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (5) (9) (11) (12) 18 . 6 . 87 Official Journal of the European Communities No L 158/19 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 103 of 16 April 1987, page 4. (3) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of place rate and other circumstances concerning shipment. (4) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (*) The successful tenderer shall transmit a health certificate to the beneficiary's representatives at the time of delivery. f7) Veterinary certificate issued by an official entity stating that the product was processed from pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall transmit a certificate of origin to the beneficiaries at the time of delivery. (') The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (10) To be delivered in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (els). (12) The successful tenderer has to submit to the recipient a complete packing list of each container, speci ­ fying number of bags belonging to each shipping number as specified in the invitation to tender. (13) The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder.